Case 1:99-mc-09999 Document 1137-15 Filed 10/09/20 Page 1 of 2 PageID #: 114421




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  Cedar Lane Technologies Inc.,                                 Case No. [insert]
         Plaintiff,                                             Patent Case
         v.                                                     Jury Trial Demanded
  Livexlive Media, Inc.,

         Defendant.


                         PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

 and that there is no publicly held corporation owning ten percent or more of its stock.



  Dated: October 9, 2020             Respectfully submitted,


                                     /s/ Raeann Warner
                                     Raeann Warner
                                     Jacobs & Crumplar, P.A.
                                     750 Shipyard Drive, Suite 200
                                     Wilmington, DE 19801
                                     (302) 656-5445
                                     raeann@jcdelaw.com

                                     Isaac Rabicoff
                                     Rabicoff Law LLC
                                     (Pro Hac Vice admission pending)
                                     5680 King Centre Dr, Suite 645
                                     Alexandria, VA 22315
                                     (773) 669-4590
                                     isaac@rabilaw.com

                                     Counsel for Plaintiff
                                     Cedar Lane Technologies Inc.



                                                  1
Case 1:99-mc-09999 Document 1137-15 Filed 10/09/20 Page 2 of 2 PageID #: 114422




                                CERTIFICATE OF SERVICE
        The undersigned certifies that a copy of the foregoing document was served on all parties

 who have appeared in this case on October 9, 2020, via the Court’s CM/ECF system.

                                   /s/ Raeann Warner
                                   Raeann Warner




                                                2
